      Case 2:19-cr-00462-MHT-SMD Document 51 Filed 03/05/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
                v.                            )       CASE NO. 2:19-cr-00462-MHT
                                              )
RICHARD O'NEIL HUGHES, JR.                    )

                         PRELIMINARY ORDER OF FORFEITURE

       Now pending before the court is the government’s motion for a preliminary order of

forfeiture filed on March 3, 2021.

       The United States gave notice to defendant Richard O'Neil Hughes, Jr. in the indictment

(Doc. 1) that it would seek the forfeiture of all property used or intended to be used in any manner

or part to commit and to facilitate the commission of the offenses in violation of 18 U.S.C.

§§ 922(g)(1) and 924(c)(1)(A), and 21 U.S.C. § 841(a)(1). The defendant consents to the

forfeiture. (Doc. 42, pp. 5-7, ¶¶ 12-19).

       Accordingly, it is ORDERED that the government’s motion for a preliminary order of

forfeiture (Doc. 49) is granted as follows:

       1.      As a result of the guilty plea to count 4 of the indictment, the defendant shall forfeit

to the United States, pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c), any firearms and

ammunition involved in the commission of the offenses in violation of 18 U.S.C. § 924(c)(1)(A).

       2.      The court has determined that the following property is subject to forfeiture

pursuant 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c); that the defendant has an interest in such

property; and that the government has established the requisite nexus between such property and

such offenses: a Glock, model GMBH 23, .40 caliber pistol, bearing serial number EAA709;

and assorted ammunition.
       Case 2:19-cr-00462-MHT-SMD Document 51 Filed 03/05/21 Page 2 of 3



        3.      Upon the entry of this order, the United States Attorney General is authorized to

seize the above-listed property and conduct any discovery proper in identifying, locating, or

disposing of the property subject to forfeiture, in accordance with Federal Rule of Criminal

Procedure 32.2(b)(3).

        4.      Upon entry of this order, the United States Attorney General is authorized to

commence any applicable proceeding to comply with statutes governing third-party rights,

including giving notice of this order.

        5.      The government shall publish notice of the order and its intent to dispose of the

property in such a manner as the United States Attorney General may direct. The government may

also, to the extent practicable, provide written notice to any person known to have an alleged

interest in the subject property.

        6.      Any person, other than the above-named defendant, asserting a legal interest in the

subject property may, within thirty days of the final publication of notice or receipt of notice,

whichever is earlier, petition the court for a hearing without a jury to adjudicate the validity of his

alleged interest in the subject property, and for an amendment of the order of forfeiture, pursuant

to 28 U.S.C. § 2461(c), which incorporates 21 U.S.C. § 853(n)(6).

        7.      Any petition filed by a third party asserting an interest in the subject property shall

be signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the

petitioner’s right, title, or interest in the subject property, the time and circumstances of the

petitioner’s acquisition of the right, title, or interest in the subject property, and any additional facts

supporting the petitioner’s claim and the relief sought.

        8.      After the disposition of any motion filed under Federal Rule of Criminal Procedure

32.2(c)(1)(A) and before a hearing on the petition, discovery may be conducted in accordance with
                                                    2
       Case 2:19-cr-00462-MHT-SMD Document 51 Filed 03/05/21 Page 3 of 3



the Federal Rules of Civil Procedure upon a showing that such discovery is necessary or desirable

to resolve factual issues.

          9.    The United States shall have clear title to the subject property following the court’s

disposition of all third-party interests, or, if no such petitions are filed, following the expiration of

the period provided in 21 U.S.C. § 853(n)(2), which is incorporated by 28 U.S.C. § 2461(c), for

the filing of third-party petitions.

          10.   The court shall retain jurisdiction to enforce this order and to amend it as necessary

pursuant to Federal Rule of Criminal Procedure 32.2(e).

          11.   IT IS FURTHER ORDERED that the clerk of the court shall note entry of this order

in writing on the judgment and forward a certified copy of this order to the United States Attorney’s

Office.

          SO ORDERED, this the 5th day of March, 2021.



                                                      /s/ Myron H. Thompson
                                                    UNITED STATES DISTRICT JUDGE




                                                   3
